Citation Nr: 1211902	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-14 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a digestive system disorder, including a stomach condition and hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1951 to January 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claim.

In January 2012, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The issue of service connection for a digestive system disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1958, the RO denied the Veteran's claim for service connection for a stomach condition.  The Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claim received since the October 1958 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's GERD had its onset during active service.


CONCLUSIONS OF LAW

1.  The October 1958 RO decision denying the claim for service connection for a stomach condition is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claim for service connection for a digestive system disorder received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  GERD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for a digestive system disorder and grants service connection for the disability.  As such, no discussion of VA's duty to notify and assist is necessary.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In October 1958, the RO denied the Veteran's claim for service connection for a stomach condition.  The RO denied the claim as the Veteran's response to treatment in service and freedom from disabilities or complaints at the time of discharge show that the condition treated during service was acute in nature with no ascertainable residuals.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Review of the record shows that no evidence pertaining to the Veteran's claimed disability was received within one year of the October 1958 final rating decision.  Therefore, 38 C.F.R. § 3.156(b) is not applicable in this case. 

The Veteran filed a claim to reopen in January 2010.  Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decision dated October 1958 that is sufficient to reopen the Veteran's claim for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes VA treatment records showing treatment for a hernia in December 1982 and a VA examination showing that the Veteran was diagnosed as having GERD.  The new evidence also contains statements from the Veteran and a January 2012 hearing in which the Veteran described the history of his digestive disorder stating that he had problems since service, for which he self-medicated, and did not seek treatment because he could not afford medical treatment.  The Veteran reported that many of his records of treatment were no longer available.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it demonstrates continuity of symptoms associated with his digestive disorder since service.  As new and material evidence has been presented, the claim is reopened.  

The Board will now address the issue of entitlement to service connection for a digestive system disorder on the merits.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

After a careful review of the evidence of record, the Board finds that service connection is warranted for GERD.  

Service treatment records reveal that the Veteran was treated in July 1951 for pain in the mid-abdomen and was diagnosed as having a gastrointestinal (GI) upset.  On separation examination, there was no report of a digestive system disorder.  

Following service, the Veteran was afforded a VA examination in September 1958 and was noted to have food dyscrasia.  VA treatment records show a diagnosis of a hernia in December 1982.  In February 2011, the Veteran was afforded another VA examination.  It was noted that the Veteran had a history of occasional diarrhea and constipation.  He was diagnosed as having GERD.  The examiner noted that the Veteran was treated in service for a GI upset that was a onetime acute condition and also noted that he was not treated for GERD.  The examiner opined that it was less likely than not that the Veteran's inservice pain in the mid abdomen was an early manifestation of the current GERD as there was no documented evidence of a chronic abdominal condition or diagnosis of GERD in the military or within 30 years of separation.

During the January 2012 hearing, with the help of his spouse, the Veteran stated that his stomach problems began in service and continued since service.  Following service, he treated his stomach condition with buttermilk and over the counter medication.  He did not seek medical care for his stomach condition as he could not afford it and was unaware that he could receive VA medical treatment.  

In correspondence of record received in January 2012, the Veteran's sister stated that he complained of stomach problems when he returned home from service and dealt with pain in his abdomen since then.  The Veteran's sister-in-law and brother-in-law also stated that since they met the Veteran, he had been dealing with stomach pain.

Based on the record, a current disability has been established as the Veteran has been diagnosed as having GERD.  The Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as stomach pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran provided competent and credible testimony that his problems with his stomach first manifested during service and continued since that time.  

The Board recognizes that the record contains a negative VA opinion regarding the claim of service connection.  The Board, however, does not find this opinion persuasive.  Although the examiner based her opinion on a review of the claims file, the Veteran's history of self-medicating his stomach problems with buttermilk and over-the-counter medication was not considered.  Therefore, the examiners opinion is not persuasive.

The Board finds the Veteran's account of having stomach problems since service both competent and credible and is supported by the September 1958 VA examination and the letters of support from his sister-in-law and brother-in-law.  Thus, the evidence demonstrates that the Veteran's GERD began during service and he had continuity of symptoms after discharge.  In light of the foregoing, the Board finds that the evidence supports a grant of service connection for GERD.  

ORDER

Service connection for gastroesophageal reflux disease is granted.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


